Citation Nr: 1202919	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-38 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified at a Board hearing at the RO in Phoenix, Arizona in February 2010.  This transcript has been associated with the file.

The Board acknowledges the Veteran submitted additional, relevant evidence in October 2011 without a waiver of RO review.  However, as the Board is granting entitlement to service connection, a remand to the RO for review of this additional evidence is moot.  See 38 C.F.R. § 20.1304(c)(2011).

The case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining treatment records and affording him a VA examination.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in March 2011 for his PTSD claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's PTSD is related to service.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by providing that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Arguably, the new regulation is applicable. 

The Veteran contends that he suffers from PTSD as a result of the incidents he experienced while on active duty.  See e.g., February 2010 Board hearing transcript.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was a heavy vehicle driver and that he served in Vietnam from September 1969 to November 1970.  

In this case, the Veteran contends that while in-service he was exposed to ambushes, mortar and rocket attacks, and small arms fire.  He also reported two of his best friends were severely injured during a rocket attack and others from his unit were killed.  See March 2011 VA examination.  He also reported that he continues to suffer from nightmares about his time in Vietnam and he feels depressed.  Id; see also February 2010 Board hearing transcript.

The Veteran was seen at the VA Medical Center (VAMC) on various occasions for psychiatric treatment.  A VA treatment record from August 2007 provided a diagnosis of chronic PTSD, which improved on his current medication regimen.  At this appointment the Veteran reported nightmares and flashbacks to Vietnam.  He also reported prior symptoms including depression, irritability, and anger.  In June 2009 the Veteran was again treated at the VAMC and reported depression and anxiety.  The examiner noted the Veteran's PTSD symptoms had increased recently, but that the Veteran did not suffer from delusions, hallucinations, or suicidal ideation.  The examiner's diagnosis was chronic PTSD.  In a December 2010 VA treatment record the Veteran reported nightmares, anxiety, and depression.  Again it was noted the Veteran suffered from PTSD. 

The Veteran was afforded a VA examination March 2011 for his PTSD claim.  The examiner noted the Veteran's claims that he was ambushed and exposed to rocket and mortar attacks during service.  The Veteran also reported his two best friends were severely injured and other members of his unit were killed.  The examiner noted the Veteran had been receiving outpatient treatment for anxiety and depression since 2006.  After reviewing the claims file the examiner diagnosed the Veteran with dysthymic disorder and alcohol abuse.  The examiner found the Veteran met the stressor criterion for PTSD under The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  However, the examiner found the Veteran did not currently meet the diagnostic criteria for PTSD because his PTSD symptoms were in remission.  The examiner noted that the Veteran had previously been diagnosed with PTSD and that his PTSD symptoms were at least as likely as not related to his combat experiences, however she went on to state that the Veteran did not currently meet the requirements for a PTSD diagnosis. 

An August 2011 letter from the Veteran's psychiatrist at the Southern Arizona VAMC reported the Veteran had been a patient since August 2007.  The psychiatrist indicated that the Veteran's current diagnosis is chronic PTSD.  The letter also stated the Veteran had been receiving regular treatment for his PTSD including psychiatric medication management and supportive psychotherapy.

As noted above, to prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich, supra; McClain, supra.  Although the March 2011 VA examiner determined that the Veteran did not currently meet the clinical criteria for a diagnosis of PTSD, she further acknowledged the Veteran had been diagnosed with PTSD, but it was in remission.  The Board notes that the Veteran was diagnosed with PTSD on multiple occasions before and after this examination.  See e.g., August 2007 VA treatment record and August 2011 VAMC statement.  It appears that the lack of a PTSD diagnosis in March 2011 appears to be an aberration. 

With regard to the new regulations, the Board acknowledges that the Veteran has claimed that he was afraid of enemy attacks while stationed in Vietnam.  He reported that his unit came under fire on multiple occasions and several members of his unit were killed.  See March 2011 VA examination report.  The March 2011 VA examiner also stated that the veteran's claimed stressors were related to his fear of hostile military or terrorist activity.  Although the March 2011 VA examiner indicated that PTSD was in remission, subsequent evidence clearly establishes that he does indeed have PTSD, currently.  See e.g., August 2011 VAMC statement.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In sum, as there is corroborative evidence that the Veteran has PTSD and there is a competent medical evidence linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


